t c memo united_states tax_court keith j fessey petitioner v commissioner of internal revenue respondent docket no filed date keith j fessey pro_se kimberly a kazda for respondent memorandum findings_of_fact and opinion haines judge keith j fessey petitioned the court for redetermination of the following deficiencies in federal_income_tax and additions to tax 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure amounts are rounded to the nearest dollar year deficiency sec_6651 sec_6651 sec_6654 additions to tax dollar_figure dollar_figure dollar_figure dollar_figure --- the issues for decision after concession sec_2 are whether petitioner is entitled to deduct business_expenses of dollar_figure for whether petitioner may deduct charitable_contributions for whether petitioner is entitled to married_filing_jointly filing_status and whether petitioner is liable for additions to tax under sec_6651 and and for and findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits is incorporated herein by this reference at the time petitioner filed his petitions he resided in california during and petitioner was self-employed as a loan consultant petitioner worked from home and from a separate office in a commercial real_estate building 2petitioner concedes that he received gross_receipts of dollar_figure for which is dollar_figure more than the income respondent determined in the notice_of_deficiency petitioner concedes the deficiency for respondent concedes that petitioner is entitled for to itemized_deductions of dollar_figure consisting of general sales_taxes of dollar_figure real_estate_taxes of dollar_figure home mortgage interest of dollar_figure and charitable_contributions of dollar_figure respondent concedes that petitioner is entitled to exemptions for two dependents for petitioner failed to file tax returns for and respondent prepared substitutes for returns for petitioner for both years with a filing_status of married_filing_separately on date respondent mailed notices of deficiency for and to petitioner using third-party payor information on date petitioner filed a timely petition with this court with respect to both notices of deficiency on date petitioner submitted to respondent a form_1040 u s individual_income_tax_return petitioner’s return reported gross_receipts of dollar_figure for the schedule c profit or loss from business attached to the return reported the following expenses expense travel meals and entertainment advertising car and truck contract labor depreciation legal and professional office supplies utilities business use of home bank charges credit card dues software web site subscriptions total dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number the schedule a itemized_deductions reported charitable_contributions of dollar_figure home mortgage interest of dollar_figure real_estate_taxes of dollar_figure and general sales_taxes of dollar_figure on date a trial was held in san francisco california on date respondent filed a motion to amend his answer to increase petitioner’s gross_receipts to dollar_figure for on date the court granted respondent’s motion to amend his answer opinion i business_expense deductions deductions are a matter of legislative grace and the taxpayer must prove he or she is entitled to the deductions claimed rule a 292_us_435 the burden_of_proof may shift to the commissioner under sec_7491 with respect to a factual issue relevant to the liability of the taxpayer for tax if the taxpayer introduces credible_evidence regarding the issue and establishes compliance with the requirements of sec_7491 and b by substantiating items maintaining required records and fully cooperating with the secretary’s reasonable requests as discussed below we find that petitioner has failed to substantiate his claimed expenses and to maintain adequate_records the burden_of_proof therefore does not shift to respondent under sec_7491 sec_162 provides that there shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business the regulations specify that ordinary and necessary business_expenses include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs taxpayers are required to maintain records sufficient to establish the amounts of allowable deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 as a general_rule if the trial record provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to substantiate adequately the precise amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the deductible expense and allow the deduction to that extent 39_f2d_540 2d cir 85_tc_731 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date in these instances the court is permitted to make as close an approximation of the allowable expense as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making cohan v commissioner supra pincite however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made vanicek v commissioner supra pincite without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir a advertising petitioner’s return lists advertising expenses of dollar_figure petitioner concedes on brief he is claiming advertising expenses of only dollar_figure respondent concedes on brief that petitioner is entitled to advertising expenses of dollar_figure the discrepancy of dollar_figure is mainly attributable to a floral arrangement that petitioner sent to a woman who worked at his business when her brother passed away and another floral item that petitioner sent to a client after closing the client’s loan file in general advertising expenses to promote a taxpayer’s trade_or_business are deductible pursuant to sec_162 see eg brallier v commissioner tcmemo_1986_42 sec_1_162-1 income_tax regs petitioner has not demonstrated that the floral items were purchased to promote his loan consultation business accordingly we will deny petitioner a deduction for advertising expenses beyond the dollar_figure respondent conceded b car and truck expenses petitioner claims a deduction for car and truck expenses of dollar_figure for respondent argues that petitioner is not entitled to a deduction for car and truck expenses because of lack of substantiation pursuant to sec_274 automobile expenses otherwise deductible as business_expenses will be disallowed in full unless the taxpayer satisfies strict substantiation requirements the taxpayer must substantiate the automobile expenses by adequate_records or other corroborating evidence of items such as the amount of each expense the time and place of the automobile’s use and the business_purpose of its use see sanford v commissioner supra pincite maher v commissioner tcmemo_2003_85 to satisfy the adequate_records requirement of sec_274 a taxpayer must maintain records and documentary_evidence that in combination are sufficient to establish each element of an expenditure or use sec_1_274-5t temporary income_tax regs fed reg date although a contemporaneous log is not required corroborative evidence to support a taxpayer’s reconstruction of the elements of the expenditure or use must have a high degree of probative value to elevate such statement to the level of credibility of a contemporaneous record sec_1_274-5t temporary income_tax regs fed reg date in the absence of adequate_records to substantiate each element of an expense a taxpayer may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg nov sec_274 overrides the cohan_rule with respect to sec_280f listed_property and thus specifically precludes the court from allowing automobile expenses on the basis of any approximation or the taxpayer’s uncorroborated testimony petitioner determined his car and truck expenses using a car and truck worksheet he filled out the worksheet shows that petitioner drove a honda accord which was placed_in_service in petitioner claims that he drove the car big_number miles during the year and that big_number of those miles were for business petitioner did not recall how he arrived at the mileage petitioner has failed to satisfy the adequate_records requirement of sec_274 and the record is devoid of corroborative evidence to support petitioner’s reconstruction of his mileage see sec_1_274-5t temporary income_tax regs supra accordingly we will deny petitioner a deduction for car and truck expenses c contract labor petitioner’s return lists contract labor expenses of dollar_figure petitioner concedes on brief he is claiming contract labor expenses of only dollar_figure respondent argues that petitioner is not entitled to a deduction for contract labor expenses petitioner testified at trial that in he paid his year-old son and 12-year-old daughter dollar_figure and dollar_figure in cash respectively to perform tasks for the business both at his home and his office petitioner did not produce records such as forms w-2 wage and tax statement to indicate that these payments were made or that they were made in the ordinary course of his loan consultation business accordingly petitioner has failed to prove that these were necessary payments made in the ordinary course of his business and we will deny petitioner a deduction for labor and contract expenses d depreciation petitioner claims a deduction for depreciation of dollar_figure for petitioner testified that the items he seeks to elect to depreciate include a desk a matching credenza two bookcases and a lateral file cabinet petitioner provided no documentation as to how the depreciation expense was calculated when property is used in a trade_or_business or held_for_the_production_of_income the taxpayer may be allowed a depreciation deduction for the exhaustion and wear_and_tear of the property sec_167 as petitioner failed to produce evidence to support his claim for depreciation we will deny the deduction e legal and professional expenses petitioner claims a deduction for legal and professional expenses of dollar_figure for most of these expenses relate to compact discs that petitioner testified he purchased as part of a brian tracy sales and marketing seminar in respondent concedes that petitioner may deduct dollar_figure for legal and professional expenses but argues that petitioner has failed to prove that the seminar was related to his business although petitioner submitted a printout of his american express credit card purchases which includes an entry listed as brian tracy gti business petitioner has failed to offer any probative evidence to support the business_purpose of the purchase accordingly we will deny petitioner a deduction for legal and professional expenses beyond those respondent already conceded f office expenses petitioner’s return lists office expenses of dollar_figure petitioner concedes on brief he is claiming office expenses of only dollar_figure respondent concedes on brief that petitioner is entitled to office expenses of dollar_figure petitioner provided the court with a printout of a credit card statement showing charges he incurred at stores including the home consignment center ross and lowes however petitioner was unable to testify at trial with any specificity as to the exact nature of his purchases or their ordinary and necessary purpose in the context of his business as petitioner has failed to substantiate his office expenses we will deny petitioner a deduction for office expenses beyond those respondent conceded g travel meals and entertainment petitioner claims a deduction for travel meals and entertainment_expenses of dollar_figure for respondent argues that petitioner is not entitled to any deduction for travel meals and entertainment because of a lack of substantiation sec_274 places heightened substantiation requirements on taxpayers claiming deductions under sec_162 for any traveling expense including meals_and_lodging while away from home in order to be entitled to a deduction for an expense for travel meals and entertainment the taxpayer must show that the item claimed is directly related to or associated with the active_conduct of the taxpayer’s trade_or_business sec_274 additionally the taxpayer must provide adequate_records showing the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons entertained sec_274 sec_1_274-5t temporary income_tax regs supra petitioner provided the court with a printout he created from his credit card statement showing amounts paid to various restaurants grocery stores and fast food outlets petitioner testified at trial that he would often take real_estate agents to fast food venues and coffee shops to discuss business and provide the agents food purchased in grocery stores petitioner’s printout and testimony do not provide the level of substantiation required by sec_274 at best they can be used to satisfy the first prong of the test under sec_1_274-5t temporary income_tax regs supra however that test also requires corroborative evidence sufficient to establish each element tyler v commissioner tcmemo_1982_ as petitioner failed to present testimony of a third-party or submit documentary_evidence such as receipts petitioner fails the second prong of the test under sec_1_274-5t temporary income_tax regs supra we are also barred from estimating under the cohan doctrine expenses that are subject_to the requirements of sec_274 lang v commissioner tcmemo_2010_152 accordingly we will deny the deduction for travel meals and entertainment_expenses h utilities petitioner deducted utility expenses of dollar_figure on his return petitioner concedes on brief he is entitled to deduct utility expenses of only dollar_figure respondent concedes on brief that petitioner is entitled to deduct utility expenses of dollar_figure utility expenses may be deductible under sec_162 if the expenses_incurred are ordinary and necessary in carrying_on_a_trade_or_business vanicek v commissioner t c pincite petitioner testified at trial that the expenses listed on his return were incurred in the course of his business petitioner also provided the court with a printout he created from his credit card statement showing amounts paid to various internet providers web site hosts telephone_companies and a network satellite service provider however petitioner failed to provide any documentation indicating whether the utility expenses listed on his return were necessary and were incurred in the ordinary course of his business most of the utilities petitioner listed on the printout such as bills for telephone and internet service could have been used for either work or personal_use without specific evidence to corroborate petitioner’s testimony at trial we are unable to conclude that petitioner’s utility expenses are greater than those respondent conceded i credit card membership dues petitioner argues that he is entitled to a deduction for credit card membership fees of dollar_figure that he paid to use his american express card in respondent argues that petitioner has not shown that these dues were ordinary and necessary to his business petitioner provided the court with a printout he created from his credit card statement showing amounts paid to american express as membership dues petitioner testified at trial that most of the purchases made on his american express card were for business petitioner also testified that he used his american express card for personal travel petitioner has failed to show that his dues payments were necessary and were made in the ordinary course of his business see sec_1_162-1 income_tax regs it is unclear whether petitioner’s credit card was employed primarily for business purposes and petitioner admitted that he occasionally used the card for personal expenses such as travel thus we will deny petitioner a deduction for credit card membership dues ii charitable_contributions petitioner’s return lists charitable_contributions of dollar_figure on brief petitioner claims that he is actually entitled to a charitable_contribution_deduction of dollar_figure respondent concedes on brief that petitioner is entitled to a charitable_contribution_deduction of dollar_figure petitioner alleges that he donated dollar_figure in cash in to capital christian center a church by way of dollar_figure weekly donations made to the church’s sunday service offering plate sec_170 allows a deduction for contributions made to qualifying charitable organizations throughout the tax_year petitioner provided the court with a computer printout listing the date amount and recipient of charitable donations petitioner claims to have made in petitioner also produced receipts from several religious and charitable institutions showing that petitioner had given them donations totaling dollar_figure for however petitioner did not produce a receipt or any form of documentary_evidence to substantiate his alleged weekly offering plate donations petitioner has failed to substantiate that he provided cash donations to capital christian center accordingly we will deny petitioner a deduction for charitable_contributions beyond those respondent conceded iii filing_status petitioner alleges that he is entitled to the filing_status of married_filing_jointly for respondent argues that petitioner is barred from changing his filing_status from married_filing_separately under sec_6013 in general sec_6013 allows married taxpayers to file a joint income_tax return sec_6013 further provides as a general_rule that even where a taxpayer has filed a separate_return for a taxable_year and the time prescribed for filing has expired the taxpayer may nevertheless make a joint_return with his or her spouse for such taxable_year sec_6013 specifies that the election under sec_6013 may not be made after there has been mailed to either spouse with respect to such taxable_year a notice_of_deficiency under sec_6212 respondent prepared a substitute for return for petitioner for under sec_6020 in which respondent determined petitioner’s filing_status to be married_filing_separately respondent then mailed a notice_of_deficiency to petitioner respondent contends that his preparation of a substitute for return for petitioner under sec_6020 constitutes a separate_return filed by the taxpayer under sec_6013 for purposes of triggering the sec_6013 limitation we disagree in 91_tc_926 we determined as follows in situations where deficiency procedures are availed of and a taxpayer has not filed a return the taxpayer may file a return and contest respondent’s filing_status determination even though respondent has filed a substitute return under sec_6020 in which filing_status has been elected by respondent accordingly respondent’s substitute for return does not bar petitioner from electing a different filing_status on a return submitted after filing a petition with this court as petitioner submitted a return electing the filing_status of married_filing_jointly and has shown that he was legally married in petitioner is entitled to the filing_status of married_filing_jointly iv additions to tax respondent determined that petitioner is liable for additions to tax under sec_6651 for failure_to_file income_tax returns for and under sec_6651 for failure to pay the amounts shown on income_tax returns for and and under sec_6654 for failure to make estimated_tax payments for and petitioner has not contested respondent’s determinations regarding the additions to tax in his petition at trial or on brief in general the commissioner bears the burden of production with respect to a taxpayer’s liability for additions to tax sec_7491 116_tc_438 however where a taxpayer does not challenge an addition_to_tax by assigning error to it the taxpayer is deemed to concede the addition_to_tax and the commissioner need not plead the addition_to_tax and has no obligation under sec_7491 to produce evidence that the penalty is appropriate 118_tc_358 see also rule b consequently we hold that respondent’s determination that petitioner is liable for additions to tax must be sustained insofar as the calculation of petitioner’s additions to tax are adjusted to take into account the concessions detailed above in reaching our holdings we have considered all arguments made and to the extent not mentioned we conclude that they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
